 

 

USEC SDNY

UNITED STATES DISTRICT COURT IOUMENT
SOUTHERN DISTRICT OF NEW YORK PSLECTRONICALLY FILED |

 

 

 

 

c are ae, .
EMANUEL DELACRUZ, on behalf of himself and all DOC ” LEAN Et 2029—
other persons similarly situated, DATS FILED

Plaintiff, : ORDER

 

 

-against- 19 Civ. 10293 (GBD)
CONVERSE INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
Defendant’s request for an extension of time to respond to Plaintiffs complaint and for an
adjournment of the initial conference, (ECF No. 8), is GRANTED. Defendant’s response is due

by February 24, 2020. The initial conference is adjourned from February 19, 2020 to March 4,

2020 at 9:30 am.

Dated: New York, New York
January 21, 2020

SO ORDERED.
/) -
/ / Tp, >)
Ys . (< LA No
:@RGE'B. DANIELS
Umted States District Judge

 

 

 
